Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00042-CV

                        IN THE INTEREST OF M.X.R. AND M.S.R.,

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-000964-D1
                      The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        This an appeal from an order terminating appellant’s parental rights. Appellant filed an
amended motion for extension of time to file appellant’s brief and then filed appellant’s brief a
few days later. Appellant’s amended motion for extension of time is GRANTED. However,
appellant’s brief identifies the parents involved in this appeal by full name and not by an alias.
Additionally, the appendix attached identifies not only the parents by their full name, but also
identifies the minor children by name and discloses their dates of birth. We therefore STRIKE
appellant’s brief and appendix and ORDER appellant to file a new appellant’s brief and
appendix, appropriately redacted, within three days of this order. See TEX. R. APP. P. 9.8, 9.9.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court